Citation Nr: 0706286	
Decision Date: 03/05/07    Archive Date: 03/13/07	

DOCKET NO.  05-01 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to special monthly pension on account of being 
housebound or in need of the aid and attendance of another 
person.


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

The veteran had active service from November 1943 to December 
1945.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, Puerto Rico, that denied the benefit sought on 
appeal.  


FINDINGS OF FACT


1.  The veteran has been evaluated as permanently and totally 
disabled, but does not have a single permanent disability 
rated as 60 percent disabling.

2.  The veteran is not shown to be blind, bedridden, a 
patient in a nursing home, confined to his immediate premises 
due to his disabilities, or unable to avoid the hazards of 
his daily environment.

3.  The veteran is not shown to have functional impairment of 
his upper extremities such that he would be unable to 
accomplish ordinary daily living activities without 
assistance.


CONCLUSION OF LAW

The requirements for special monthly pension on account of 
being housebound or being in need in the aid and attendance 
of another person have not been met.  38 U.S.C.A. §§ 1502, 
1521, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.351, 3.352 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before addressing the merits of the veteran's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).  The notification obligation in 
this case was accomplished by way of a letter from the RO to 
the veteran dated in May 2004.  While this notice does not 
provide any information concerning the effective date that 
could be assigned should special monthly pension be granted, 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), since this 
decision affirms the RO's denial of special monthly pension, 
the veteran is not prejudiced by the failure to provide him 
that further information.  The RO also provided assistance to 
the veteran as required under 38 U.S.C.A. § 5103A and 
38 C.F.R. § 3.159(c), as indicated under the facts and 
circumstances in this case.  

The veteran has not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide this appeal, and has not argued that any error 
or deficiency in the accomplishment of the duty to notify and 
duty to assist has prejudiced him in the adjudication of his 
appeal.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd and remanded on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006); affirmed 02-1077 (December 21, 2006).  Therefore, the 
Board finds that duty to not y and duty to assist have been 
satisfied and will proceed to the merits of the veteran's 
appeal.

The veteran essentially contends that he is entitled to 
special monthly pension at either the housebound or aid and 
attendance rates.  Pertinent regulations provide that the 
rate of pension payable to a veteran who is entitled to 
pension under 38 U.S.C.A. § 1521 and who was not in need of 
regular aid and attendance shall be as prescribed in 
38 U.S.C.A. § 1521(e) if, in addition to having a single 
permanent disability rated 100 percent disabling under the 
schedule for rating disabilities (not including ratings based 
upon unemployability under 38 C.F.R. § 4.17) the veteran:  
(1) Has additional disability or disabilities independently 
ratable at 60 percent or more, separate and distinct from the 
permanent disability rated as 100 percent disabling and 
involving different anatomical segments or bodily systems, or 
(2) is "permanently housebound" by reason of disability or 
disabilities.  This requirement is met when the veteran is 
substantially confined to his or her dwelling and the 
immediate premises or, if institutionalized, to the ward or 
clinical area, and it is reasonably certain that the 
disability or disabilities and resultant confinement will 
continue throughout his or her lifetime.  38 C.F.R. 
§ 3.351(d).

The need for aid and attendance is defined as helplessness or 
being so nearly helpless as to require the regular aid and 
attendance of another person.  38 C.F.R. § 3.351(b).  The 
veteran will be considered in need of aid and attendance if 
he is (1) blind or so nearly blind as to have corrected 
visual acuity of 5/200 or less, in both eyes, or concentric 
contraction of the visual field to 5 degrees or less; or 
(2) is a patient in a nursing home because of mental or 
physical incapacity; or establishes a factual need for aid 
and attendance under the criteria set for in 38 C.F.R. 
§ 3.352(a).  38 C.F.R. § 3.351(c).  

Under 38 C.F.R. § 3.352(a) the following criteria will be 
accorded consideration in determining the need for regular 
aid and attendance:  The inability of a claimant to dress or 
undress himself, or to keep himself ordinarily clean and 
presentable; frequent need of adjustment of any special 
prosthetic or orthopedic appliances which by reason of the 
particular disability cannot be done with aid (this will not 
include the adjustment of appliances which normal persons 
would be unable to adjust without such aid, such as supports, 
belts, lacing at the back, etc.); the inability of a claimant 
to feed himself through loss of coordination of upper 
extremities or through extreme weakness; inability to attend 
to the wants of nature; or incapacity, physical or mental, 
which requires care or assistance on a regular basis to 
protect the claimant from hazards or dangers incident to his 
daily environment.  "Bedridden" will be a proper basis for 
the determination.  "Bedridden" will be that condition which, 
through its essential character, actually requires that the 
claimant remain in bed.  The fact that a claimant has 
voluntarily taken to bed or that a physician has prescribed 
bedrest for the greater or lesser part of the day to promote 
convalescence or cure will not suffice.  It is not required 
that all of the disabling conditions enumerated be found to 
exist before a favorable ruling may be made.  The particular 
personal functions which the veteran is unable to perform 
should be considered in connection with his condition as a 
whole.  It is only necessary that the evidence establish that 
the veteran is so helpless as to need regular aid and 
attendance, not that there be a constant need.  
Determinations that the veteran is so helpless, as to be in 
need of regular aid and attendance will not be based solely 
on an opinion that the claimant's condition is such that it 
would require him to be in bed.  They must be based on the 
actual requirements of personal assistance from others.  
38 C.F.R. § 3.352(a).  

The evidence for consideration in connection with the 
veteran's claim includes a private medical record, VA 
outpatient treatment records and the reports of VA 
examinations performed in July and August 2004.  However, 
this evidence does not demonstrate that the veteran is 
entitled to special monthly pension on account of being 
housebound or on account of needing the aid and attendance of 
another person.

As for housebound benefits, the Board notes that the 
September 2004 rating decision reflects that the veteran's 
disabilities for pension purposes are status post left L4-L5 
hemilaminectomy with diskectomy, evaluated as 60 percent 
disabling; status postoperative right wrist fracture, 
evaluated as 50 percent disabling; status post excision of a 
cataract with intraocular lens implant, evaluated as 
30 percent disabling; atherosclerotic heart disease, 
bradycardia and coronary angioplasty, evaluated as 30 percent 
disabling; post stroke vascular dementia, evaluated as 
30 percent disabling; arterial hypertension, evaluated as 
10 percent disabling; a history of cerebrovascular disease 
with left hemiparesis, evaluated as 10 percent disabling; 
benign prostatic hypertrophy, evaluated as 10 percent 
disabling; status postoperative left knee, secondary to 
recurrent knee effusion, evaluated as noncompensably 
disabling; and hearing loss, evaluated as noncompensably 
disabling.  The veteran's combined evaluation for pension 
purposes is 100 percent.

Given these disabilities and the assigned evaluations, it is 
apparent that the veteran does not have a single permanent 
disability rated as 100 percent disabling under the VA's 
Schedule for Rating Disabilities and additional disability or 
disabilities independently ratable at 60 percent or more, 
separate and distinct from the permanent disability rated as 
100 percent disabling.  Therefore, the veteran is not 
entitled to housebound benefits based on having a single 
permanent disability rated as 100 percent disabling and 
additional disability or disabilities independently ratable 
at 60 percent or more.

The record also does not reflect that the veteran is 
permanently housebound by reason of his disabilities, nor 
does the veteran contend that he is housebound.  The VA 
examinations show that the veteran was able to report for his 
VA examinations, and the VA examinations specifically 
afforded to him to assess his entitlement to special monthly 
pension indicated that he had arrived for the examination in 
a private car accompanied by relatives and that he required 
company to report for the examination.  That examination 
report also indicated that the veteran was not hospitalized, 
bedridden or wheelchair ridden.  The examiner also indicated 
that the veteran was able to leave his home at any time with 
company, especially to drive.  Therefore, the veteran does 
not meet the requirements for special monthly pension on 
account of being housebound.

As for the veteran's entitlement to aid and attendance 
benefits, the record does not reflect that the veteran was 
blind, or nearly so blind as to have corrected visual acuity 
of 5/200 or less, in both eyes, or concentric contraction of 
the visual field to 5 degrees or less.  In this regard, at 
the time of the July 2004 VA examination the examiner noted 
that the veteran was not using eye glasses.  In addition, as 
indicated above, the veteran is not a patient in a nursing 
home because of mental or physical incapacity since the 
record reflects that the veteran lives at home.  The VA aid 
and attendance examination noted that the veteran was 
competent and capable to manage his benefit payments, was 
independent in his daily living needs requirements and that 
on a typical day the veteran walked, watched television, 
listened to radio, fed his duck and then stayed in the house 
taking care of his wife who was bedridden.

The evidence also did not establish a factual need for aid 
and attendance under the criteria set forth under 38 C.F.R. 
§ 3.352(a).  The July 2004 VA examination did not disclose 
the presence of any impairment of the veteran's upper 
extremities such that he would be unable to perform 
activities of daily living such as the ability to dress or 
undress himself, keep himself ordinarily clean and 
presentable, the inability of the veteran to feed himself or 
the inability to attend to the needs of nature.  The veteran 
was also noted to be able to ambulate by himself with the use 
of a cane to avoid falls but that he otherwise had normal 
musculoskeletal function, coordination and sensation.  

As such the record does not demonstrate that the veteran is 
helpless, or nearly so helpless as to require the regular aid 
and attendance of another person.  Accordingly, the Board 
must conclude that the veteran is not entitled to special 
monthly pension on account of the need of aid and attendance 
of another person.


ORDER

Special monthly pension on account of being housebound or on 
account of the need of aid and attendance of another person 
is denied.



	                        
____________________________________________
	VITO A. CLEMENTI
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


